                                      Case 20-23348-PDR                     Doc 5        Filed 12/07/20             Page 1 of 1

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Unipharma, LLC                                                                                            Case No.
                                                                                      Debtor(s)                       Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 International Supply Group Corp.                                    Founder Units     1,850                                     Equity
 1430 S. Dixie Highway, Ste. 321
 Coral Gables, FL 33146

 NHTV (AIV) Ulm Holdings LLC                                         Investor Units    60,000                                    Equity
 c/o MS Capital Partners Adviser Inc.
 1585 Broadway
 New York, NY 10036

 Raimundo Esteban Santamarta                                         Founder Units     27,750                                    Equity
 Calle Bernadette y Los Laboratorios
 Torre SM - Los Cortijos de Lourdes
 Caracas-1070
 Venezuela

 Raimundo Jose Santamarta                                            Founder Units     99,900                                    Equity
 1500 Island Boulevard
 Aventura, FL 33160

 Reinaldo Santamarta                                                 Founder Units     46,250                                    Equity
 14601 Jockey Circle North
 Davie, FL 33330

 Yohana Santamarta                                                   Founder Units     9,250                                     Equity
 20281 East Country Cobb Drive
 Apt. 1615
 Aventura, FL 33160


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date December 7, 2020                                                        Signature /s/ Neil F. Luria
                                                                                            Neil F. Luria

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
